Bond, J. —
This action was begun before a justice upon the following statement:
*38“Bird’s Point, Mo., Dec. 24th 1896.
St. Louis, Iron Mountain & Southern Railway Co. (Oat Branch).
In account with J. D. Byrne, dealer in general merchandise.
For labor performed by Geo. Wilson as follows:
Twenty-one days in August, 1896 at $1.25 per day........$26 25
Seven days in September, 1896, at $1.25 per day......... 8 75
Total amount...............................$35 00
Accompanying the above statement plaintiff filed a power of attorney to him from said Wilson to collect all sums payable to the latter, especially all wages due-him by the defendant railway. Plaintiff had judgment before the justice and also on appeal in the circuit court, from which latter judgment defendant appealed to this court.
The evidence shows, without contradiction, that the account sued on had been assigned to plaintiff by Wilson, and that defendant owed the amount of the account for services rendered to it by Wilson. It is insisted by appellant that the statement of the cause of action filed before the justice was fatally defective, and that it failed to recite expressly the assignment to plaintiff by Wilson of the account set forth in the statement. No formal pleadings are required before justices. The statement in question shows that plaintiff asserted therein that he was the owner of an account in favor of Wilson against the defendant.. This, by necessary implication, involved the idea that the account had been assigned to plaintiff, for otherwise he could not have been the owner thereof. The fact of the assignment of the account to plaintiff was shown on the trial. Plaintiff’s statement of his cause of action was imperfect — not, however, to the extent of failing to set forth any cause of action. It was therefore cured by the verdict in his favor. The judgment, is affirmed.
All concur.